PER CURIAM:
Laura K. Mechem appeals the district court’s order denying her motion for rehearing or reconsideration of the district court’s order reversing the portion of the bankruptcy court’s order which authorized her to file a new adversary proceeding addressing the claims that were the subject of her previously dismissed adversary proceeding. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. JP Morgan Chase Bank, N.A. v. Mechem, No. 3:11-cv-00026-JPB; 3:11-cv-00025-JPB; 3:11-cv-00027-JPB; 3:02-bk-31227; 3:03-bk-00882, 2011 WL 3758693 (N.D.W.Va. Aug. 23, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.